First, on behalf of the delegation of the Lao People’s Democratic Republic, I extend my sincere congratulations to His Excellency Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. It is my firm belief that, with his wealth of experience, he will guide this session of the General Assembly with great success. We stand ready to offer him our full support and cooperation in the discharge of his noble duties.
My profound congratulations also go to His Excellency Mr. Mogens Lykketoft on the successful completion of his duties as President of the General Assembly at its seventieth session.
I also take this opportunity to commend His Excellency Secretary-General Ban Ki-moon on his active and tireless efforts to fulfil the United Nations mission and objectives on many fronts over the past decade.
The international community remains concerned about various challenges and developments in many regions of the world. To name but a few, terrorism and extremism remain a threat to regional and global peace and security; more than 800 million people all over the world still live in extreme poverty; while natural disasters and climate change have inflicted tremendous damage on social and economic development in various parts of the world. At the same time, the global economy is still fragile and growing only slowly.
Against that backdrop, in recent years the international community has made collective efforts to respond to and address those challenges by adopting various measures and mechanisms, including cooperation frameworks such as the Sendai Framework for Disaster Risk Reduction 2015-2030, the Addis Ababa Action Agenda for financing sustainable development, the 2030 Agenda for Sustainable Development, the Paris Agreement on Climate Change and the Programmes of Action for the least-developed countries, landlocked developing countries and small island developing States.
In that regard, I am of the view that it is imperative for us to be resolute in translating our political commitment into concrete action, while enhancing mutual trust, cooperation and assistance in order to collectively address our challenges. We must continue to adhere to the fundamental principles of the United Nations in resolving regional and international conflicts by peaceful means, while promoting development cooperation with a focus on implementing the 2030 Agenda. At the same time, the United Nations, which has a duty to encourage and assist Member States in implementing such measures, should improve its mechanisms and working methods to enable it to respond to challenges and carry out those duties effectively.
South-East Asia continues to enjoy peace and stability, making for an environment that is conducive not only to the socioeconomic development of the countries of the region but also to enhancing regional cooperation in the new era of the Association of Southeast Asian Nations (ASEAN) Community — post-31 December 2015 — as well as strengthening cooperation between ASEAN and its external partners, with the aim of further consolidating and advancing the ASEAN Community in accordance with its Vision 2025 initiative through our ASEAN-initiated frameworks. We hope that the international community, particularly ASEAN’s dialogue partners and other external parties, will continue to support ASEAN and its central position in the evolving regional architecture.
The Lao People’s Democratic Republic is proud and honoured to assume the chairship of ASEAN in 2016, the first year of the ASEAN Community. In that spirit, we have introduced the theme “Turning vision into reality for a dynamic ASEAN Community”, aimed at realizing Vision 2025. The ASEAN summits, and the related summits concluded earlier this month, have adopted many important documents related to cooperation within ASEAN and between ASEAN and its external partners. All of that has contributed significantly to our common cause of maintaining and promoting peace, stability and cooperation in the region and the world at large, as well as of achieving the Sustainable Development Goals (SDGs). The Lao People’s Democratic Republic takes this opportunity to express its sincere thanks and appreciation to the international community, particularly the ASEAN member States and dialogue partners, for the kind cooperation and support they have given our ASEAN chairship this year.
This has been the first year of the implementation of the 2030 Agenda for Sustainable Development, including the Sustainable Development Goals. In that regard, I would commend the President on his choice for this session of the Assembly of the theme “The Sustainable Development Goals: a universal push to transform our world”, a theme that responds to our real situation. I believe that we have to deepen understanding of the SDGs at the national, regional and international levels in order to integrate them into our national development plans and mobilize sufficient resources for effectively implementing the 2030 Agenda. We must also ensure a peaceful, stable environment, which is a shared aspiration for humankind and consistent with the United Nations principles of peace, friendship and development cooperation, aimed at ensuring that we, the peoples, live together in peace and dignity.
Early this year, the Lao People’s Democratic Republic held elections to the National Assembly, which subsequently approved a new Government. The Government has continued to pursue our policies on national development and has mainstreamed the SDGs into its eighth five-year national socioeconomic development plan for 2016 to 2020, its development strategy for 2025 and Vision 2030. We consider implementation of the SDGs to be an international obligation that will not only contribute to realizing the 2030 Agenda for Sustainable Development but will also bring development benefits to the Lao People’s Democratic Republic. To that end, our Government is focusing on achieving the goals of the aforementioned development initiatives, which include, among other things, working on green growth and sustainable development, maintaining steady economic growth, continuing to reduce poverty and graduating from least-developed-country status.
In addition to the 17 SDGs, the Lao Government has adopted a national, eighteenth SDG — keeping lives safe from unexploded ordnance (UXO). I myself, together with Secretary-General Ban Ki-moon, formally launched the SDG on 7 September in Vientiane. Its targets are to ensure that residual UXO activities are undertaken by 2030 and all known UXO contamination is cleared in high-priority areas and all villages defined as poor; that annual casualties from UXO accidents are eliminated as far as possible; and that the needs of all identified UXO survivors and victims are met.
The Lao People’s Democratic Republic is a least- developed and landlocked country that continues to face many challenges and obstacles in developing infrastructure and quality human resources, among other things, that require the continued support and assistance of the international community. I am confident that with the Lao Government’s determination, coupled with the international community’s continued cooperation and assistance, we will be able to achieve those goals.
Climate change and more frequent and severe natural disasters have affected the national development and livelihoods of peoples all over the world. That poses a major challenge that no single country alone is able to address. Recognizing the importance of this issue, the Government of the Lao People’s Democratic Republic has formally joined the Paris Agreement on Climate Change. I very much hope that the Paris Agreement will enter into force by the end of this year and will be effectively implemented. For its part, the Lao Government has submitted its nationally determined contributions and integrated climate change, natural disaster risk reduction and management into its national socioeconomic development plan.
Lessons from the past have shown that the use of armed forces to resolve conflicts, which occurred in different regions of the world, brings only enormous devastation to humankind, such as great losses in lives and property, resulting in poverty, hunger and other negative impacts. This leads to an escalation of crimes and terrorist attacks. Against that backdrop, the Lao People’s Democratic Republic calls on the international community to demonstrate the political will to address conflicts in various parts of the world by peaceful means, which the Lao People’s Democratic Republic has consistently supported.
The Lao People’s Democratic Republic always hopes that the parties concerned will resolve the issue of Palestine by peaceful means, with a view to creating two independent States, Palestine and Israel, living side by side in peace.
The Lao People’s Democratic Republic welcomes the re-establishment of diplomatic relations between the United States of America and the Republic of Cuba, and expresses its strong hope that such relations will be further enhanced, leading to the lifting of the embargo against the Republic of Cuba in the near future.
In conclusion, I would like to stress that the United Nations must be further strengthened, especially in terms of its effectiveness in addressing important global issues. All States Members of the United Nations should extend full support and cooperation and fulfil their international obligations in order to address these enormous global challenges, and in particular to implement the SDGs in a timely and effective manner. The Lao People’s Democratic Republic reiterates its firm commitment and determination to continue working closely with the international community to build a more secure, peaceful, just and prosperous world.
